PER CURIAM.
In this direct criminal appeal, we affirm as to Issue I without further comment. On the second issue, we certify to the Florida Supreme Court, as a matter of great public importance, the same issue that was certified in Locke v. State, 719 So.2d 1249 (Fla. 1st DCA 1998), review granted, No. 94,396 (Fla. Feb. 18, 1999):
DOES THE FAILURE OF THE TRIAL COURT TO ORALLY PRONOUNCE EACH STATUTORILY AUTHORIZED COST INDIVIDUALLY AT THE TIME OF SENTENCING CONSTITUTE FUNDAMENTAL ERROR?
BOOTH and BENTON, JJ., and SMITH, LARRY G., SENIOR JUDGE, CONCUR.